Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-2
                                       18 Filed
                                           Filed08/16/19
                                                 02/12/19 Page
                                                           Page1 1ofof2 2PageID 3013




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                                  )     Adv. Pro. No. 6:19-mp-00001-KSJ
    Southstar Capital Group, I, LLC               )
    Cottington Road TIC, LLC,                     )
    Durban Road TIC, LLC,                         )
                                                  )
             Plaintiffs,                          )
                                                  )
    v.                                            )
                                                  )
    1662 Multifamily LLC,                         )
    Hines 1662 Multifamily, LLC, et al.,          )
                                                  )
             Defendants.                          )
                                                  )

           DEFENDANT URBAN OAKS BUILDERS, LLC’S NOTICE OF SERVING
                          ORDER ON PRO HAC VICE

             Defendant Urban Oaks Builders, LLC, by and through its undersigned counsel,

    hereby gives notice of serving all counsel of record via email or ECF with the Order Granting

    Motion of Matthew Okin to Practice Pro Hac Vice, Designation of Local Counsel, and

    Consent to Act [DE 14] filed on February 6, 2019.

    Dated: February 12, 2019.                           Respectfully submitted,


                                                        /s/ Scott A. Richards
                                                        Scott A. Richards, Esq.
                                                        Florida Bar No. 72657
                                                        srichards@carltonfields.com
                                                        Carlton Fields Jorden Burt, P.A.
                                                        450 South Orange Avenue, Suite 500
                                                        Orlando, Florida 32801
                                                        Tel: 407-244-8226
                                                        Fax: 407-689-9099




    117041749.1
Case 6:18-cv-01453-PGB-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc70-2
                                       18 Filed
                                           Filed08/16/19
                                                 02/12/19 Page
                                                           Page2 2ofof2 2PageID 3014




                                  CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on February 12, 2019, I filed a copy of the foregoing via

    the Court’s Electronic Case Filing System with notice of case activity generated.


                                                        /s/ Scott A. Richards
                                                        Scott A. Richards, Esq.
                                                        Florida Bar No. 72657




    117041749.1
